

116 HR 7141 IH: Defending Against Rosatom Exports Act
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7141IN THE HOUSE OF REPRESENTATIVESJune 8, 2020Ms. Torres Small of New Mexico (for herself and Mr. Bishop of Utah) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo extend limitations on the importation of uranium from the Russian Federation, and for other purposes.1.Short titleThis Act may be cited as the Defending Against Rosatom Exports Act.2.FindingsCongress finds the following:(1)Russia has repeatedly used its energy resources as a tool to advance its policy goals and as a weapon to manipulate the decisions of other countries.(2)Such efforts include the nuclear energy sector, in which the Rosatom State Nuclear Energy Corporation (ROSATOM) uses subsidies and other state support to advance the political goals of Russia’s leadership.(3)Russia has long sought to expand its role and influence in the nuclear energy sector of the United States and of United States allies and partners.(4)Since October 1992, the Department of Commerce has suspended an antidumping duty investigation involving uranium from Russia on the basis of an agreement by Russia to restrict the volume of exports of uranium to the United States in order to prevent the suppression or undercutting of price levels of United States uranium.(5)That agreement to suspend such antidumping duty investigation is set to expire at the end of 2020.(6)Section 3112A of the USEC Privatization Act (42 U.S.C. 2997h–10a), commonly known as the Domenici Amendment, provides limits on the importation into the United States of low-enriched uranium produced in Russia through 2020.(7)While Russia has mounted a disinformation campaign regarding the suitability of using nuclear fuel produced by United States companies in Russian-built nuclear reactors, ROSATOM is seeking to produce nuclear fuel for use in United States reactors.3.Statement of policy It is the policy of the United States to—(1)ensure that the United States is not dependent on Russian energy sources, including low-enriched uranium and the inputs for nuclear fuel;(2)assist United States allies and partner countries to reduce their dependency on Russian energy sources, including nuclear power and the inputs for nuclear fuel; and(3)use all necessary tools, including the Department of Commerce’s entity list, to ensure that technology transferred to entities in Russia’s civil nuclear sector do not—(A)in any way contribute to Russia’s nuclear weapons program; or(B)enable Russia to expand its export of nuclear power to the United States or United States allies and partners.4.Extension of limitations on importation of uranium from the Russian Federation(a)In generalSection 3112A(c) of the USEC Privatization Act (42 U.S.C. 2297h–10a(c)) is amended—(1)in paragraph (2)—(A)in subparagraph (A)—(i)in clause (vi), by striking ; and and inserting a semicolon;(ii)in clause (vii), by striking the period at the end and inserting a semicolon; and(iii)by adding at the end the following:(viii)in calendar year 2021, 362,045 kilograms;(ix)in calendar year 2022, 356,499 kilograms;(x)in calendar year 2023, 351,242 kilograms;(xi)in calendar year 2024, 346,974 kilograms;(xii)in calendar year 2025, 342,489 kilograms;(xiii)in calendar year 2026, 337,979 kilograms;(xiv)in calendar year 2027, 334,266 kilograms;(xv)in calendar year 2028, 334,266 kilograms;(xvi)in calendar year 2029, 330,190 kilograms;(xvii)in calendar year 2030, 322,450 kilograms;(xviii)in calendar year 2031, 319,267 kilograms;(xix)in calendar year 2032, 312,853 kilograms;(xx)in calendar year 2033, 308,271 kilograms;(xxi)in calendar year 2034, 289,390 kilograms; and(xxii)in calendar year 2035, 285,918 kilograms.;(B)by redesignating subparagraph (B) as subparagraph (C); and(C)by inserting after subparagraph (A) the following:(B)Separative work units requirementNot more than 25 percent of the quantity of low-enriched uranium produced in the Russian Federation and imported under subparagraph (A) in any year may be imported under contracts other than contracts exclusively for separative work units.;(2)in paragraph (3), by striking United States— and all that follows and inserting the following: United States for processing and to be certified for reexportation and not for consumption in the United States.; (3)in paragraph (5)—(A)in subparagraph (A)—(i)by striking reference data and all that follows through 2019 and inserting the following: Lower Scenario data in the 2019 report of the World Nuclear Association entitled The Nuclear Fuel Report: Global Scenarios for Demand and Supply Availability 2019–2040. In each of calendar years 2022, 2025, 2028, 2031, and 2034; and(ii)by striking report or a subsequent report and inserting report;(B)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively; (C)by inserting after subparagraph (A) the following:(B)Report requiredNot later than one year after the date of the enactment of the Defending Against Rosatom Exports Act, and every 3 years thereafter, the Secretary of Commerce shall submit to Congress a report that includes—(i)a recommendation on the use of all publicly available data to ensure accurate forecasting by scenario data to comport to actual demand for low-enriched uranium for nuclear reactors in the United States; and(ii)an identification of the steps to be taken to adjust the import limitations described in paragraph (2)(A) based on the most accurate scenario data.; and(D)in subparagraph (D), as redesignated by subparagraph (B) of this paragraph, by striking subparagraph (B) and inserting subparagraph (C);(4)in paragraph (7)(A), by striking 0.3 percent and inserting 0.16 percent;(5)in paragraph (9), by striking 2020 and inserting 2035; and (6)by striking (2)(B) each place it appears and inserting (2)(C).(b)ApplicabilityThe amendments made by subsection (a) apply with respect to uranium imported from the Russian Federation on or after January 1, 2021.5.Reports and briefings to Congress(a)Secretary of StateNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report, which shall be in an unclassified form, but may contain a classified annex, that provides an assessment of Russia’s attempts to use its civil nuclear sector as a tool of malign influence and includes the following elements:(1)An analysis of the extent to which Russian civil nuclear-related enterprises advance policy goals of Russia instead of strictly commercial interests.(2)A description of Russian efforts to increase their role in the civil nuclear sector of the United States and United States allies and partners.(3)A description of Russian disinformation efforts against United States and other non-Russian civil nuclear-related companies.(4)An analysis of the national security threat posed by deeper Russian involvement in the civil nuclear sector of the United States.(5)A description of any links between Russia’s civil nuclear sector and its nuclear weapons program.(b)Secretary of EnergyNot later than 180 days after the date of enactment of this Act, the Secretary of Energy shall submit to the appropriate congressional committees a report, which shall be in an unclassified form, but may contain a classified annex, that describes any ongoing efforts by the United States Government or United States persons to introduce Russian-fabricated or Russian-designed nuclear fuel into reactors located in the United States.(c)Secretary of CommerceNot later than July 1, 2020, or 30 days after the date of the enactment of this Act, whichever is later, the Secretary of Commerce shall provide a briefing to the appropriate congressional committees on the status of negotiations to extend beyond 2020 the agreement to suspend the antidumping duty investigation limiting the importation into the United States of low-enriched uranium produced in Russia.6.DefinitionIn this Act, the term appropriate congressional committees means—(1)the Committee on Foreign Affairs, the Committee on Ways and Means, and the Committee on Energy and Commerce of the House of Representatives; and(2)the Committee on Foreign Relations, the Committee on Finance, and the Committee on Energy and Natural Resources of the Senate.